Title: To George Washington from Thomas McKean, 8 October 1777
From: McKean, Thomas
To: Washington, George



Sir,
Newark [Del.] October 8th 1777.

By the captivity of President McKinly of the Delaware State on the 12th last month, and the absence of the Vice-president, the command in chief devolved on me as Speaker of the Assembly, agreeable to the Constitution. I had some time before accepted the office of Chief-Justice of Pennsylvania, and at the time this unfortunate event happened was out of the Delaware State, but thought it my duty to my Country to repair thither, which I did on the 20th following. On my arrival I found that all the records & public papers of the county of Newcastle, and every shilling of the public money, together with the fund belonging to the Trustees of Newark Academy and upwards of twenty five thousand dollars in the continental Loan-Office &c. &c. had been captured at Wilmington at the same time the President was taken by the enemy—The people were dispirited and dispersed, and the Tories & less virtuous part, that remained, were daily employed in supplying the British troops, both in Wilmington & at Newcastle on board the ships of war, with all kinds of provisions.
Among other things I called out the one half of the militia into actual service, and ordered the remainder to be in readiness to march at an hour’s warning; and to render the service as easy & as agreeable as possible allowed the Colonel or commanding officer of every Battalion in the State to assign posts to the militia within the bounds of the Battalion. My intention was afterwards to reduce the number of posts, and to strengthen those nearest the enemy, and if a sufficient force could be collected to advance towards them. Above ten days were employed in this experiment almost in vain. The Whigs in sussex county are said to be rather too few to keep the Tories there quiet, the latter being most numerous. The same is said of Kent county, and the militia there absolutely refuse to march out of that county. In Newcastle county the lower class of people have got an opinion, that by remaining quiet they will not be molested, and seem unwilling to join their officers or that any troops should be assembled in their neighbourhood; and many of the officers & better sort of the inhabitants apprehend, that by attempting any thing without the assistance of the others, they will expose themselves to certain destruction.
This, Sir, is a true portrait of the Delaware State at present, and I really fear a total defection without some iffectual remedy is speedily

applied. There are so many virtuous & brave men in the State, who will be sacrificed to their inviterate enemies, by leaving them in their present situation, that my blood runs cold at the reflextion. The only remedy I can suggest is, to have a regiment of continental troops forthwith dispatched here to Newark; this will give new life to the virtuous, who will immediately join them, and from their example & thro’ their influence I make no doubt most of the lower class will come forth. By this means our internal enemies will be kept in awe, and by securing some of them (which must be done) the spirit of the rest will be broken, and our foreign enemies will be no longer supplied with necessaries, and very probably be obliged either to throw in more troops to Wilmington, which will in proportion weaken their army opposed to you, or to abandon it intirely. If a greater force could be spared from the main army (say five hundred good men) with some officers of abilities and some field-pieces, the re-conquest of Wilmington might be meditated.
Upon the whole, Sir, you will judge for yourself & the common good, and do what you think best at this critical period. If you are in force you will spare as many men as requisite, if not the Delaware State must take it’s fate, and not occasion the loss of a battle, which may prove more injurious to the common cause though I shudder at the thought.
With heart-felt gratitude to the Divine Disposer of all events, and next to you, I received an account of your success on Saturday last from some Quakers returning to Nottingham in Chester county, and to Elk ridge in Baltimore county, from their yearly meeting at Philadia, which you broke up on Saturday night by the actions of the day. These men would not relate a single word of any thing that happened at Philadia during the eight days they were there, saying they did not go there to carry or bring news and seemed unwilling even to stop so long as to make this speech. However I compelled them to stop, made them dismount, and examined them seperately and in private. They said at first they had no news &c.—I mention these minute circumstances to satisfy you, that their account, being given with great reluctance, was that of the Tories & the English themselves. It is, brief as follows; That you attacked the picket of the enemy, consisting of four or five hundred men near Beggars-town abt 3 a clock in the morng & drove them until supported by the British Light-Infantry, at which time you had taken 9 field pieces and killed or taken most of the picket—that the Infantry were drove near two miles into Germantown—that they are all cut off except a very few—that in Germantown there were 35 of some English General’s guard killed and it was supposed he himself was taken prisoner—that during the action all the British troops except part of a regiment of Grenadiers not exceeding 50, went from Phila. & joined General Howe, who commanded in person—that the main body of

the enemy were at the end of Germantown next Phila., and upon their advancing were once repulsed by you, but afterwards about 9 a clock obliged the American retreat to the ground they occupied the day preceding—That General Agnew was killed; and John Pierpoint (one of the examinants) said, he saw two Hessian Generals brought into the city wounded, one of them mortally, the other not so badly—that a great number of Colonels and many other officers were killed, & about a thousand men—that one hundd waggons & upwards came into the city after night, abt 9 a clock, with the wounded, some had 3, others 7, & between these numbers, in them, according to the severity of their wounds, as they were told—that a Virginia regiment had grounded their arms, and with others, amounting in the whole to 500 Rebels, were taken prisoners by the English, and that General Wayne was killed, but they heard of no other American officer of distinction that was—They further said, they heard that the English could never form until they joined their main Body below Germantown, and that you had the advantage of the ground—that a wounded Hessian told one of them, that he had fought French & Spaniards, but that the Rebels would beat them both, and that he had never seen men fight as they did. And in fine, that tho’ the English had got the ground, which they called the victory, it was agreed on all hands, that the British had not met with so great a loss since they came to America. John Pierpoint (who seemed willing enough to tell all he knew) informed me, that the Delaware frigate was given up by the pressed men on board, that there were but two brass cannon, 12 pounders, fired from the fort upon the frigate, and but one man killed in the fort, and one in the frigate; that she was manned with English & lay above the Town on Sunday morning when he came away—that the English had strong lines, some heavy cannon & a fortification about half way between Germantown & the city, as he was told—that the Quakers could get no provender, but hay, for their horses; that butter had sold from 3/9 to 5/ sterling a pound, and that a famine was expected by the citizens in general, tho’ some said, they might subsist for a month—A Mr Husbands told me, he saw upwards of two thousand Troops at Chester on Monday last escorting waggons, that were loaded from 13 ships, which lay there—that 4 Men of war were then at the Chevaux de frize, and that he saw 250 Hessians, who had crossed Schuylkill on the same day, proceeding down the neck towards Delaware, it was supposed to forage & plunder &c.—This is all that seems in any degree worth communicating; indeed, none of it is perhaps worth your reading; however if any use can be made of it, you have it.
If your Excellency attacks & disables a thousand of the Enemy a week, and are constantly re-inforced equal to the numbers you loose,

as I trust you will, you must soon prove triumphantly victorious, and get the game, tho’ you should not throw sixes.
Your answer by the Express will oblige one, who prays for your success and happiness, and professes himself to be, with the utmost regard, Your Excellency’s most obedient and devoted humble servant,

Tho. McKean

